Citation Nr: 1540282	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-20 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for a back disability (lumbar spine intervertebral disc syndrome).

2.  Entitlement to an initial evaluation higher than 10 percent for a right leg disability.

3.  Entitlement to an initial evaluation higher than 10 percent for a left leg disability.

4.  Entitlement to an initial compensable evaluation for a right foot disability (hallux valgus with pes planus).


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran had active service from August 1999 to August 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Los Angeles, California, Regional Officer (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a hearing before the Board in his July 2012 substantive appeal.  In October 2012, a Video Conference hearing was scheduled for October 2012, but the Veteran failed to appear and has not shown good cause as to why.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

In November 2014, this case was remanded for further development and the initial rating claim is now ready for disposition.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2014, this case was remanded by the Board for the RO to obtain additional post-service treatment records and for the Veteran to be scheduled for VA examinations to assist in determining the current nature and severity of his service-connected disabilities.

The VA examinations were scheduled for July 2015.  However, the Veteran failed to attend the examinations.  

Given the fact that the Veteran was homeless at the time of the examination, it is possible that he did not receive notice of the examinations.    

Specific procedures to notify homeless veterans are set forth in 38 C.F.R. § 1.710.  Upon remand, those procedures should be followed, unless it becomes apparent that the Veteran has obtained a fixed address and is reachable by the usual means.  The Veteran should always try to provide both the RO and the VAMC with a contact address, if possible, and keep it updated.

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examinations without good cause may include denial of the claims.  38 C.F.R. §  3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  To the extent possible, attempt to obtain the Veteran's current address-including by contacting the local VA Medical Center (VAMC).  Efforts to ascertain the Veteran's current address should be documented in the Veteran's electronic file.

2.  Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain, any records of recent private treatment records, including any records from the California Health Care System, Kaiser Permanente, the East Los Angeles Vet Center, North Kern State Prison, and all other identified health care providers (the Veteran himself can also submit all records he believes to be pertinent).

3.  After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his back, bilateral leg, and right foot disabilities.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's back, bilateral leg, and right foot disabilities in accordance with VA rating criteria.

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




